Scileppi and Jasen, JJ. (dissenting).
The order appealed from, which reversed the judgment of conviction, does not in our view comply with applicable provisions of .statute. Intermediate appellate courts, which reverse or modify judgments of lower courts, are required, under the former Code of Criminal Procedure (§§ 543, subd. 3, 543-a) and now under the Criminal Procedure Law (CPL 470.20, 470.25) to provide a statement as to the basis of their decision and the necessary recital is not a matter which can be lightly cast aside. It is upon such recitals that determinations as to our jurisdiction are made (People v. Sullivan, 29 N Y 2d 937, 938; People v. Rainey, 27 N Y 2d 748; CPL 450.90). The order should, therefore, be reversed and the case remitted to the Herkimer County Court for compliance with the statute.
Chief Judge Fuld and Judges Burke, Bergan, Breitel and G-ibson concur; Judges Scileppi and Jasen dissent and vote to reverse in a separate memorandum.
Order affirmed in a memorandum.